*379Territory of Michigan—to wit—■
The United States of America to the Marshall of the territory of Michigan: You are hereby commanded to take the body of James Fraser So that he departs not out of the territory of Michigan untill he Shall enter into bond and Security in the Sum of one thousand dollars to respond the bill of complaint of John R. Williams, and fulfill Such adjudication as may be rendered thereon. Witness Augustus B. Woodward, presiding judge of the Supreme Court of the territory of Michigan the nineteenth day of October one thousand eight hundred ten. Peter Audrain
Clk. S. C. T. M.